Citation Nr: 1633485	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-47 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a left knee condition, to include as secondary to the Veteran's service-connected right knee disability.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to an disability rating higher than 10 percent for right knee arthritis with chondromalacia patella. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to December 1985.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in September 2014, at which time the Board remanded the matter for VA examinations.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the September 2014 Board remand.  Specifically, adequate examinations were conducted in September 2014 and October 2015, and adequate opinions were issued that substantially complied with the Board's remand instructive.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the Board finds that another remand is necessary for the left knee claim, along with the intertwined TDIU claim. 



FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a left knee condition in December 2006.

2. The RO denied this claim in an April 2007 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

3. The Veteran has since filed new and material evidence to reopen his claim for service connection for a left knee condition. 

4. The Veteran's right knee disability is manifested by flexion to 65 degrees, at worst, extension to 0 degrees, and complaints of pain, incoordination, and instability.   


CONCLUSIONS OF LAW

1. The April 2007 rating decision, which denied service connection for a left knee condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the April 2007 rating decision is new and material, and the claim for service connection for a left knee condition is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for a rating in excess of 10 percent for right knee arthritis with chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 5260 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  The RO considered the claim reopened in the rating decision on appeal. 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran's claim for service connection for his left knee condition was initially denied in 1996.  An April 2007 rating decision continued that denial.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the April 2007 rating decision, the evidence before the RO consisted of the Veteran's service records and a March 2007 VA examination, in which the examiner concluded that the Veteran's left knee condition was not related to his service-connected right knee disability.  Since that time, the Veteran was afforded a VA examination in December 2009.  The examiner opined that the Veteran's left knee symptoms "could have been aggravated by the increased weight on that limb caused [by] compensating for the contralateral limb." 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests a nexus 
between the Veteran's left knee condition and his service-connected right knee disability.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for a left knee condition.  The claim is granted to this extent only.  A remand is necessary to obtain a medical opinion that addresses the Veteran's claim of direct service connection. 

Increased Rating Claim for Right Knee Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's right knee arthritis with chondromalacia patella is currently rated under Diagnostic Codes 5260-5014.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Thus, the current diagnostic codes indicate that the Veteran's right knee disability is rated according to limitation of motion of the knee.  

Under Diagnostic Code 5260, for limitation of flexion of the leg, the ratings are assigned as follows: flexion to 60 degrees (0 percent); flexion to 45 degrees (10 percent); flexion to 30 degrees (20 percent); and flexion to 15 degrees (30 percent).  Under Diagnostic Code 5261, for limitation of extension of the leg, the ratings are assigned as follows: extension to 5 degrees (0 percent); extension to 10 degrees (10 percent); extension to 15 degrees (20 percent); extension to 20 degrees (30 percent); extension 30 degrees (40 percent); and extension to 45 degrees (50 percent).

In light of the Veteran's statements, the Board additionally considered whether the Veteran would be entitled to an increased or separate rating under Diagnostic Code 5257 for instability or subluxation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   Diagnostic Code 5257 assigns a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating Claim Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee disability.  Before the undersigned Veterans Law Judge in April 2014, he reported that his right knee gives way weekly, pops, clicks, grinds, causes intolerable pain, prevents him from bending or stooping, and causes him to fall several times per week.  At the time of the hearing, the Veteran reported that he had used a walker for the last year, mainly for his knees, and a cane for three years prior to the walker.  His medication included daily morphine, Percocet, and muscle relaxers for his right knee disability, as well as his nonservice-connected back disability.  He alleged that his knee disability would normally warrant a total knee replacement but that VA has elected to pursue less invasive measures due to his young age.  These measures have proven ineffective for his pain.  As a result, the Veteran stated that his right knee can flex approximately 10 to 12 degrees before it hurts or pops.  During the hearing, the Veteran's wife testified that the Veteran often falls during daily activities, including showers.  She also testified that she has to assist him with basic activities such as getting out of bed and dressing, and that she performs all house maintenance. 

The Veteran's VA medical records from April 2007 to July 2015 have been associated with the record.  They show consistent complaints of instability and knee pain.  In May 2012, a primary care note reported that the Veteran requested an electric scooter for his chronic low back pain.  In July 2012, the Veteran was treated for complaints of increased low back pain that was triggered by lifting, sitting, standing, and walking.  Upon assessment, it was noted that the Veteran had good leg strength and that he walked with a cane.  In August 2012, the Veteran presented for a physical therapy consultation.  The diagnosis was degeneration of lumbar or lumbosacral intervertebral disc and he was issued a standard four-wheeled walker with a seat for community locomotion as well as a cane for short distances.  

The Veteran's Social Security Administration (SSA) records have been associated with the file.  In a May 2012 medical evaluation, the Veteran reported mild and intermittent knee pain that worsened in 2010 following an accident in which he hurt his back.  At the time of the evaluation, he was undergoing physical therapy and intraarticular cortisone injections in his knees, which offered minimal temporary pain relief.  He reported that his knees often gave out on him, resulting in loss of balance and occasional falls, and that he used a cane for ambulation most of the time.  A physical examination revealed bilateral knee flexion to 65 degrees.  The Veteran was unable to squat or stand on his toes or heels due to bilateral knee pain and lower back pain.  The examiner diagnosed the Veteran with a history of chronic bilateral knee pain with moderate musculoskeletal functional limitation on the physical examination. 

The Veteran has been afforded several VA examinations to assist in determining the severity of his right knee disability.  The first one took place in December 2009, at which the Veteran reported symptoms of pain, stiffness, decreased speed of joint motion, and tenderness.  While the report does not note complaints of giving way, incoordination, or instability, the Veteran contended during the April 2014 Board hearing that he complained of those symptoms.  After physical examination, the examiner found that the weight-bearing joint was affected, the gait was antalgic, and that there was tenderness, crepitation, clicks or snaps, and grinding of the right knee.  The examiner did not find instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion testing showed objective evidence of pain with active motion on the right side with flexion to 125 degrees.  There was no objective evidence of pain or additional limitations after repetitive motion testing.  In the April 2014 Board hearing, the Veteran reported that the examiner did not conduct range of motion testing during the examination.  

Diagnostic testing showed mild to moderate medial compartment degenerative changes and the examiner diagnosed the Veteran with bilateral mild to moderate knee degenerative joint disease.  The Veteran stated at the examination that he was unable to work due to knee pain.  The examiner reported that the right knee disability would cause decreased mobility, pain, and a mild to moderate effect on usual daily activities. 

The Veteran was afforded another VA examination in September 2014.  The Veteran did not report flare-ups that impacted the function of the right knee or lower leg.  Initial range of motion testing showed flexion to 90 degrees, with no objective evidence of painful motion on flexion or extension.  Repetitive range of motion testing showed flexion to 95 degrees and normal extension.  The examiner noted that the Veteran had functional loss and additional limitation in range of motion following repetitive motion testing, the contributing factors of which were swelling, less movement than normal, and pain on movement.   The examiner noted tenderness or pain to palpation on the right side, no evidence of patellar subluxation or dislocation, normal muscle strength, and normal joint stability.  While the examiner reported that there was no history of arthroscopic surgery for the right knee, he noted elsewhere in his report that the Veteran claimed he had arthroscopic surgery on his right knee in April 1985 but no procedure was performed. 

Diagnostic testing showed mild medial predominant degenerative joint disease but did not show patellar subluxation, dislocation, or effusion.  The examiner diagnosed the Veteran with patella crepitus, chondromalacia, and degenerative joint disease.  He noted that the Veteran occasionally used a cane and concluded that the Veteran's knee condition would impact his ability to work because prolonged weight-bearing aggravates his knee. 

The Veteran was afforded a third VA examination in October 2015.   The examiner noted that the Veteran used a cane constantly, but did not note that he used a walker.  The Veteran reported flare-ups of the right knee that included "excruciating pain, loss of stability, and . . . instances where [the] knee feels like it pops out of place."  He also reported experiencing loss of stability and range of motion.  Initial range of motion testing showed flexion from 0 to 130 degrees and extension from 130 to 0 degrees.  Pain was noted on the examination but it did not result in or cause functional loss.  There was evidence of pain during flexion and weight bearing, as well as pain on palpation to the joint.  There was no evidence of crepitus.  Repetitive range of motion testing did not produce additional loss of function or range of motion after three repetitions.  The examiner opined that pain, weakness, fatigability, or incoordination would not significantly limit functional ability with repeated use over a period of time.  

The examiner noted that the examination was being conducted during a flare-up and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  He opined that the Veteran did experience functional impact generally due to his right knee disability, the contributing factors of which were less movement than normal and interference with standing.  The examiner found that there was a reduction in muscle strength for both flexion and extension, but no muscle atrophy.  Additionally, the Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion of the knee joint itself, nor was there ankylosis.  No joint instability was found during stability testing.   The examiner concluded that the Veteran's right knee disability limits his ability to stand, walk, lift, and sit for prolonged periods of time.  

In light of the above medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his right knee disability.  The medical record shows that the Veteran's extension was consistently normal and flexion was, at worst, to 65 degrees, which warrants a 0 percent rating under Diagnostic Code 5260.  The Veteran is in receipt of a 10 percent due to painful limitation of motion and the Board will not reduce that.  The evidence does not show, however, that the Veteran is entitled to a 20 percent rating for limitation of motion under the rating criteria.

The Board notes that the Veteran testified at the April 2014 Board hearing that he can only flex his knee to approximately 10 degrees before it starts hurting or popping.  This Board accords more weight, however, to the plethora of medical evidence, such as VA examinations and an SSA medical examination conducted over more than a five-year time period, that consistently showed, at worst, flexion to 65 degrees.

The Board further finds that the Veteran is not entitled to a higher rating for instability or subluxation.  The VA examinations consistently revealed no evidence of joint stability issues.  Specifically, in September 2014, there was no evidence of patellar subluxation or dislocation, and the Veteran had normal muscle strength and joint stability.  In October 2015, joint stability testing was performed and produced all normal results.   To the extent that the Veteran complained of his knee giving way and causing falls, the Board considered these contentions in terms of functional loss caused by the right knee disability. 

The Board considered whether the Veteran would be entitled to a higher rating based on the DeLuca considerations of additional functional loss due to factors such as pain, weakness, incoordination, and fatigue and determined that a rating in excess of 10 percent is not warranted.  Although the Veteran complained of instability, difficulty walking, and falling, the Veteran's VA records show that the Veteran's difficulties stem primarily from his nonservice-connected back disability rather than his right knee disability.  Specifically, contrary to his assertions, the Veteran was prescribed a four-wheeled walker following consistent complains of chronic low back pain that was triggered by standing, walking, and other physical activities - not because of his right knee condition.  The evidence does not show that the Veteran's right knee disability causes functional loss that warrants a rating in excess of 10 percent.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  The Veteran has complained of right knee pain and instability, which are accounted for under the schedular rating criteria and by the functional loss considerations under DeLuca.  Thus, the Veteran's right knee disability symptoms have been explicitly addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  The Veteran is only service-connected for the right knee at this time.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for TDIU in April 2015, which was denied in an October 2015 rating decision.  A claim for TDIU has thus been raised, but must be remanded because it is inextricably-intertwined with the issue of service connection for a left knee condition.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, SSA records, and lay statements.  The Veteran was also afforded VA compensation and pension examinations in December 2009, September 2014, and October 2015 to assist in determining the severity of the Veteran's disabilities.  The examinations were adequate regarding the right knee disability because they were performed by medical professionals, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  

Finally, all due process considerations have been met.  Although there was evidence received after the April 2015 Supplemental Statement of the Case, initial consideration by the AOJ was waived by the Veteran's representative in July 2016.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

New and material evidence having been received, the claim for service connection for a left knee condition is reopened.

Entitlement to a rating in excess of 10 percent for right knee arthritis with chondromalacia patella is denied. 


REMAND

The Veteran contends that he injured his left knee, along with his right knee, when he fell down a ladder in service.  In the Board hearing in April 2014, he stated that he was treated for left knee issues at the same time he was treated for his right knee issues.  His right knee disability award is based upon the injury that occurred during this incident.  The Veteran further contends that his left knee condition is secondary to his service-connected right knee disability.  Before the Board, he stated that he compensated for his right knee with his left, and, as a result, his left knee is currently more painful than his right knee.

The Veteran's service treatment records show complaints of and treatment  for left knee pain while being treated for his right knee disability.  For example, a medical note from February 1985 shows that the Veteran complained of pain with no support in his left knee that had been ongoing for two weeks.  The record noted that the Veteran had a history of recurrent knee pain.  Additionally, a medical record from March 1985 shows that the Veteran had crepitus and patellar facet pain in both knees.  

The Veteran has been afforded several VA knee examinations, including in December 2009, September 2014, and October 2015.  The VA opinions from those examinations do not address whether the Veteran's left knee condition is directly related to service.  Moreover, the September 2014 and October 2015 opinions do not report that the Veteran had arthroscopic surgery on his left knee.  The Veteran's VA medical records, however, show that he underwent arthroscopic debridement of his left knee in June 2008.  

In light of the above facts, the Board finds that a remand is necessary to obtain a medical opinion that is based on an accurate factual history and that addresses the likelihood that the Veteran's left knee condition stems from the same incident that caused the Veteran's service-connected right knee disability. 

Because the Board is remanding the Veteran's claim for service connection for his left knee disability, the Veteran's claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate VA examiner who can render an addendum medical opinion as to the etiology of the Veteran's left knee condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  The examiner's attention is directed to:
* STRs showing treatment for left knee pain;
* VA examination from 2007 with opinion left knee pain not related to or aggravated by right knee or related to service;
* VA examination from 2009 with opinion that right knee arthritis did not lead to degenerative changes in the contralateral knee; and
* VA examination from 2014 with opinion that left knee is an "age related" condition and not aggravated by right knee condition.

An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should render an opinion as to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee condition started in or is otherwise related to service.  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee condition was caused by the Veteran's service-connected right knee disability.

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee condition is aggravated by the Veteran's service-connected right knee disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should render separate opinions regarding causation and aggravation. 

A rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After completion of the above, the issues of service connection for the left knee and TDIU should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


